Hooker, J.
An opinion upon a former review of this cause will be found in 119 Mich. 444 (78 N. W. 476). It has been again tried, and defendant has appealed. Plaintiff claims to have made a note for the accommodation of the defendant, who was made payee, with the expectation that it would be negotiated at the bank upon the understanding, that, if a former land deal should be abandoned, he should be reimbursed by the defendant, but, if it should not be abandoned, it should apply upon that. Plaintiff paid the note, and, the land contract being abandoned by mutual consent, he brought this action. The court in-' structed the jury that the only question for them was one of fact, whether the note was given as payment upon the land contract or for the accommodation of the defendant, in the nature of a conditional loan. Our former opinion indicates that this was the only substantial question in the case. We have examined the record, and find no error.
The judgment is affirmed.
The other Justices concurred.